Citation Nr: 1600241	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by low back pain.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected bilateral pes planus with callosities.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 1985 in the Army.  His service from July 22, 1971 to March 14, 1982 has been characterized as Honorable, while his service from March 15, 1982, to March 26, 1985, has been characterized as dishonorable for VA purposes.  The dishonorable discharge assigned for his latter period of service is considered a bar to VA benefits under the provisions of 3.12(c)(2).  See December 1985 Administrative Decision.  As such, only the Veteran's service from July 22, 1971 to March 14, 1982 will be considered for the VA compensation benefits being sought in the decision herein.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above in June 2007 and November 2008.  

In May 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

In July 2013, the Board remanded the appeal for further development.

Entitlement to a TDIU has been raised by the evidence of record.  The Board has recharacterized the issues on appeal to include entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  A review of the Virtual VA file reveals VA treatment records dated through May 2015.  The Board notes that the September 2014 supplemental statement of the case (SSOC) reflects agency of original jurisdiction (AOJ) consideration of VA treatment records dating through August 2013, and that the Veteran has not waived initial AOJ consideration of additional VA treatment records dated thereafter.  See 38 C.F.R. § 20.1304(c) (2015).  However, with respect to the Veteran's increased rating claim, no prejudice results as the AOJ considered such evidence in a May 2015 rating decision, which readjudicated the increased rating claim in addition to new claims asserted by the Veteran, which are not currently on appeal.  Additionally, as the other claims are being remanded, the AOJ will have an opportunity to review all of the VA treatment records such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The issue of entitlement to service connection for a disability manifested by low back pain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  At all times relevant to this appeal, the Veteran's bilateral pes planus with callosities has been manifested primarily by evidence of marked pronation, pain on manipulation and accentuated on use, alteration of the weight-bearing line, and characteristic callosities, and everted weight bearing alignment of the tendo Achilles, without evidence of extreme tenderness of the plantar surfaces of the feet or marked inward displacement and severe spasm of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  After a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004),

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.   Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this appeal, in a March 2007 pre-decision letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased rating, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2007 rating decision on appeal reflects the initial adjudication of the claim after issuance of this letter. 

Thereafter the RO provided the detailed rating criteria in a March 2009 statement of the case and in supplemental statements of the case dated in March 2010 and August 2014 (the timing and form of which suffices, in part, for Dingess/Hartman).  Although adjudication documents do not substitute for adequate notice, the Board finds that the Veteran has been provided ample notice of the requirements to substantiate his claims for higher ratings. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records in addition to the reports of VA examinations in March 2007, February 2010, October 2012, and May 2015.  Since the last VA examination in May 2015, the Board finds no credible lay or medical evidence suggesting an increased severity of symptoms to suggest that a higher rating may be warranted.  Thus, there is no further duty to provide examination in this appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  Also of record and considered in connection with these claims are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with either any claim herein decided, prior to appellate consideration, is required. 

Additionally, in May 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the May 2013 Board hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected bilateral pes planus with callosities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as any impact such may have had on his daily life and employment.  Moreover, he identified his current treatment providers and confirmed that records from such providers are of record.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board further finds that, with respect to the increased rating claim for bilateral pes planus with callosities, there has been substantial compliance with the Board's prior remand directives in July 2013.  In this respect, the AOJ sent the Veteran duty to assist letters, obtained recent VA clinic records and records from the Social Security Administration (SSA), and provided him with a VA examination to assess the nature and severity of his service-connected foot disability in May 2015, which provides all findings necessary to decide the claim.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran.

The Veteran was also afforded VA examinations in March 2007, February 2010, October 2012, and May 2015 in conjunction with the claim on appeal.  In an April 2010 statement, the Veteran argues that the February 2010 VA examination was inadequate because the examiner "did not touch [his] feet at all."  The Board does not credit the Veteran's statement as the report of such examination indicates that a physical examination of the Veteran's feet was conducted as demonstrated by the detailed notes concerning the condition of his feet by the examiner.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral pes planus with callosities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Moreover, the Veteran has not alleged that his service-connected foot disability has increased in severity since the May 2015 VA examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award, and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In this case, inasmuch as the AOJ has assigned staged ratings for the disability, the Board will consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

The Veteran seeks a rating in excess of 30 percent for his service-connected bilateral pes planus with callosities, arguing that a rating of 50 percent is warranted.  See March 2009 VA Form 9.

The Veteran's service-connected bilateral pes planus with callosities are rated as 30 percent disabling pursuant to Diagnostic Code 5276.

For bilateral acquired flatfoot, a 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.   38 C.F.R. § 4.71a, 5276.

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the applicability of 38 C.F.R. § 4.59 should be considered even in non-arthritis contexts).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

A June 2005, the Veteran received a diagnosis of corns.

In August 2006, the Veteran complained of pain in his feet.  

In November 2006, the Veteran was seen for flat foot deformity and painful hyperkeratosis, with specific complaints of pain on the bottom of his left heel.  The Veteran was assessed with flat foot deformity and left foot plantar fasciitis, and the latter condition was treated with an injection.

In January 2007, the Veteran was seen for follow-up of his flat foot deformity plantar fasciitis, during which he complained of pain in the right great toe where there is a significant callus and reported his recent receipt of orthopedic shoes and appropriate insoles.  During this visit, the Veteran's hyperkeratotic lesions were debrided.

In March 2007, the Veteran underwent VA examination of his feet.  During the examination, the Veteran reported pain in his feet, particularly in his right great toe due to a large callus.  He claimed his ability to walk was limited due to pain.  Nevertheless, the examiner found that no time was lost from his work in the property and supply division at a correctional institution which requires him to walk long distances.  Physical examination revealed no hammertoe, no edema or infection, and no pain on range of motion of the toes, but a painful hyperkeratosis involving the right great toe was noted.  Specifically with respect to the Veteran's flat feet, the examiner found that the weight bearing alignment of the Achilles tendon was everted, the non-weight bearing alignment of the Achilles tendon was vertical bilaterally, and the Achilles tendon alignment was correctable by manipulation without pain.

In April 2008, the Veteran underwent right great toe exostectomy and right fifth toe exostectomy.

In June 2009, during a visit for other issues, the Veteran reported that his right great toes "stiffened up" once and caused him to fall.

In February 2010, the Veteran underwent VA examination of his feet.  The Veteran reported bilateral pain, stiffness, weakness, fatigability, and lack of endurance.  He disclosed his use of a cane and left ankle brace and asserted that his foot disability has slowed him down in his usual occupation and daily activities.  Physical examination revealed a normal gait; small hyperkeratosis, callosities, or scaling on the feet; medial lateral and transverse plantar arches which significantly appeared collapsed on weight bearing and non-weight bearing situations; no abnormal tenderness is noted over the plantar surface or around the heel; alignment of the Achilles tendon on weight bearing and non-weight bearing was normal; and standing on tip toes produced normal inversion of heel.  Contemporaneous radiographs revealed mild hallux valgus deformity with mild degenerative changes noted of the metatarsophalangeal joint of the great toe bilaterally.  However, no association was made between the findings of mild hallux valgus with mild degenerative changes to the Veteran's service-connected bilateral pes planus with callosities. 

In March 2010, the Veteran was seen for follow up of his flat foot condition.  The Veteran reported spasm to both Achilles tends and alleged pain in both feet after walking 20 meters or more or standing for 20 minutes or longer.  The Veteran claimed wearing air casts which provided no relief and orthopedic shoes which have little relieve.  The Veteran was assessed with bilateral pes planus, HAV bilaterally, hyperkeratosis lesion, and spasm Achilles tendon bilateral leg.  The Veteran's skin was trimmed on his right foot, and his toenails were debrided.

In May 2010, bilateral foot pain and his receipt of treatment and care by a podiatrist were noted on the Veteran's visits for non-foot-related complaints or issues.  The record also includes a past medical history of hammertoe and plantar fasciitis.

In March 2011, the Veteran was seen for increasing pain to the balls of his feet.  Examination revealed reduced arches to both feet, lateral deviation of the goes, and hyperkeratosis of the forefeet.  The Veteran was assessed with flat feet, bunions, and hyperkeratosis forefeet.  His hyperkeratosis was debrided and orthotic shoes and/or custom insoles were ordered.

In April, October 2011, and November 2011, treatment records noted bilateral foot pain and his receipt of treatment and care by a podiatrist during the Veteran's visits for non-foot-related complaints or issues.  The April 2001 record includes a past medical history of hammertoe and plantar fasciitis, and review of systems shows that the Veteran had no difficulty ambulating.

In April 2012, the Veteran was seen for complaints of left foot pain with history of left foot 5th metatarsalgia with painful hyperkeratosis.  Examination showed reduced arches bilaterally, lateral deviation of both great toes, painful left "sub" 5th metatarsal head, and no hyperkeratosis.  He received an assessment of left "sub" 5th metatarsalgia, flat feet, and bunions.  Orthotic shoes and insoles were ordered, and he received a prescription for pain medication.

In October 2012, the Veteran again underwent VA examination of his feet.  The Veteran reported his history of foot problems since service and disclosed his present use of orthotic shoes and a cane.  Examination revealed bilateral pain which was accentuated on use of his feet and with manipulation of his feet; characteristic bilateral callosities; symptoms not relieved by arch supports or other orthotic aids; decreased longitudinal arch height on weight-bearing; objective evidence of marked deformity; and marked pronation which is not improved with orthotic shoes or appliances.  

However, the October 2012 VA examiner found no swelling on use; no extreme tenderness of the plantar surfaces of the feet; no falling over or medial to the great toe of the weight-bearing line; no other lower extremity deformity, other than pes planus, causing alteration of the weight-bearing line; no inward bowing of the Achilles tendon; no marked inward displacement and severe spasm of the Achilles tendon on manipulation; and no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's bilateral pes planus with callosities.  Additionally, the examiner determined that the functioning of the Veteran's feet was not so diminished that amputation with prosthesis would equally serve the Veteran and that his service-connected flat foot condition did not impact his ability to work.  

The Veteran received a diagnosis of only bilateral pes planus and callosities.  Diagnostic testing revealed the same mild hallux valgus deformity, deformity of the 5th metatarsal bone and phalanges of the 5th toes, and possible mild degenerative changes.  However, no association was made between the findings of mild hallux valgus and possible degenerative changes to the Veteran's service-connected bilateral pes planus with callosities. 

In April 2013, the Veteran was seen for complaints of a painful left foot.  The clinician assessed him with left 5th metatarsalgia with hyperkeratosis, trimmed a callus, and ordered orthopedic shoes with insoles with the 5th metatarsal head cut out.  The clinician attributed these foot deformities to the "old injury [the Veteran] sustained while in service."

In October 2013, bilateral foot pain and his receipt of treatment and care by a podiatrist were noted on the Veteran's visits for non-foot-related complaints or issues.

In May 2015, the Veteran underwent another VA examination of his feet.  The Veteran disclosed his history of foot problems since service and present use of orthotic shoes and a walker.  At that time, he reported no foot pain, flare-ups that impact the functioning of his feet, or any functional loss or impairment of his feet.  Examination revealed bilateral pain which was accentuated on use of his feet and with manipulation of his feet; characteristic bilateral callosities; decreased longitudinal arch height on weight-bearing; objective evidence of marked deformity; and marked pronation which is not improved with orthotic shoes or appliances.  

However, the May 2015 VA examiner found no swelling on use; no extreme tenderness of the plantar surfaces of the feet; no falling over or medial to the great toe of the weight-bearing line; no other lower extremity deformity, other than pes planus, causing alternation of the weight-bearing line; no inward bowing of the Achilles tendon; and no marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The examiner further found no Morton's neuroma, no metatarsalgia, no hallux valgus, and no hallux rigidus.  Although no comment was entered as to hammertoe, pes cavus, and malunion or nonunion of tarsal or metatarsal bones, the examiner concluded that the Veteran did not have any foot injuries or other foot conditions not already described in the examination report.  Bilateral foot pain was noted, but such pain was not found to contribute to any functional loss or additional limitations due to the multiple calluses on his feet.  No functional loss or limitation of motion was found.  A small scar on the 5th toe was found, but the examiner determined that it was not painful or unstable, did not have a total area equal to or greater than 39 square cm (6 square inches); and was not located on the head, face or neck.  Additionally, the examiner concluded that the functioning of the Veteran's feet was not so diminished that amputation with prosthesis would equally serve the Veteran and that his service-connected flat foot condition did not impact his ability to work.  

The Veteran received a diagnosis of only bilateral pes planus and callosities.  Diagnostic testing again revealed mild hallux valgus deformity, deformity of the 5th metatarsal bone and phalanges of the 5th toes, and mild osteophytic changes.  However, no association was made between the findings of deformity of the 5th metatarsal bone and phalanges of the 5th toes and mild osteophytic changes to the Veteran's service-connected bilateral pes planus with callosities.

At all times relevant to this appeal, the Board finds that a rating in excess of 50 percent is not warranted.  The only applicable diagnostic codes that allows for a rating greater than 30 percent for foot disorders are Diagnostic Code 5276 for pronounced acquired flat foot and Diagnostic Code 5167 for loss of use of the foot.  Nevertheless, the Board finds that a higher rating is not warranted for either foot.

The evidence of record relevant to this appeal does not demonstrate the characteristics supportive of a higher rating for pronounced pes planus bilaterally justifying an increase to 50 percent under Diagnostic Code 5276.  The reports of the VA examinations in March 2007, February 2010, October 2012, and May 2015 specifically found no evidence of extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation, either unilaterally or bilaterally.  The VA treatment records also do not reflect these findings, although the Board acknowledges a sole notation of spasm of the Achilles which was not characterized as severe.  As explained above, such symptoms, shown bilaterally, are required for a 50 percent rating for pronounced acquired flat foot.  The Board acknowledges that VA examinations in October 2012 and May 2014 noted the Veteran's marked pronation, but the Board finds that that sole finding of marked pronation without evidence of extreme tenderness of plantar surfaces of the feet and marked inward displacement and severe spasm of the tendo Achilles on manipulation is insufficient to justify an increase to 50 percent under Diagnostic Code 5276.  Additionally, the Board is cognizant of the Veteran's report of pain symptoms warranting treatment with pain medication.  However, the record reveals no specific finding, including in any of the four VA examinations, showing that the Veteran experience any extreme tenderness of the plantar surfaces of his feet.

Furthermore, a higher schedular rating of 40 percent under Diagnostic Codes 5284 and 5167 for loss of use of either foot is not warranted.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Following comprehensive review of the record, the Board finds that the evidence as a whole demonstrates that the Veteran's symptoms are adequately addressed by the currently assigned Diagnostic Code 5267 and rating of 30 percent.  A rating of 40 percent for loss of use of either foot is not warranted as the Veteran still has had use of both feet as he has been able to leave the home, is able to live independently, was not bed ridden or wheelchair bound, and has not lost the use of either foot.  Additionally, the October 2012 and May 2015 VA examiners specifically fount that the functioning of the Veteran's feet was not so diminished that amputation with prosthesis would equally serve the Veteran.  Accordingly, an increase to 40 percent is not justified.

Turning to other diagnostic codes potentially applicable to the Veteran's bilateral pes planus with callosities disability, the Board finds that they are not for application.  The medical evidence of record shows that the Veteran does not have weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion/non-union of the tarsal or metatarsal bones, which have been found to be due to his service-connected bilateral pes planus with callosities and as such would warrant a higher disability ratings under 5277, 5278, 5279, 5280, 5281, 5282 or 5283, respectively.  See 38 C.F.R. § 4.71a.  The Board acknowledges the sparse and inconsistent mention of hallux valgus, metatarsalgia, and hammer toe in the medical evidence of record.  However, the Board is most strongly persuaded by the findings of the March 2007, February 2010, October 2012, and May 2015 VA examiners, which did not relate these other foot conditions to the Veteran's service-connected bilateral pes planus with callosities, and there is no specific diagnosis of anterior metatarsalgia (Morton's disease) contained anywhere in the record.  Moreover, although hallux valgus was specifically acknowledged by the February 2010, October 2012, and May 2015 VA examiners, none of these examiners determined that such condition was related to the Veteran's service-connected bilateral pes planus with callosities.  As such, none of the other foot-related diagnostic codes may be applied to the service-connected bilateral pes planus with callosities, and neither the Veteran nor his representative has argued for application of these codes.

In evaluating the Veteran's bilateral pes planus with callosities, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for bilateral pes planus with callosities.

Additionally, the Board finds that at no pertinent point has the Veteran's bilateral pes planus with callosities been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate bilateral pes planus with callosities at any pertinent point. 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that staged rating of bilateral pes planus with callosities, pursuant to Fenderson, is not warranted, and that the claim for higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for bilateral pes planus with callosities at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating greater than 30 percent for bilateral pes planus with callosities is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Disability manifested by low back pain

In June 2014, the Board remanded the Veteran's appeal to, inter alia, obtain VA treatment records dating from January 1985 to May 2000 and an addendum opinion concerning the claimed condition resulting in low back pain.  In August 2013, the AOJ sent a letter to the VA Medical Center (VAMC) in Dublin, Georgia requesting records dating from 1985 to May 2000.  Later that same month, the AOJ received a letter from the Dublin VAMC that copies of the Veteran's VA treatment from August 1987 to 1996 were included with the letter but that there were "no responsive records from 1997 to 2000."  A November 2013 Formal Finding reflects that the AOJ "received treatment records from Dublin VAMC for the period of August 1987 to June 1996.  However we received a negative response for the period of January 1 1985 to July 1987 and for 1997 to 2000."  The Board's review of the record reveals that remand is needed because no VA treatment records dating from August 1987 to June 1996 were associated with the Veteran's claims file (although the August 2014 supplemental statement of the case suggests that they were reviewed by the AOJ), and because the letter from the Dublin VAMC did not address whether VA treatment records dating from January 1985 to August 1987 were available.  Thus, additional efforts should again be made to obtain and associate any such records with the claims file, in addition to any new VA treatment the Veteran may have received since May 2015.

In addition, the Board requested an addendum opinion concerning the nature and etiology of the Veteran's claimed disability resulting in back pain.  In November 2013, the same VA examiner who conducted the August 2012 examination of the Veteran provided an addendum opinion.  The July 2013 Remand directed the examiner to answer whether it was at least as likely as not that the Veteran's "current lumbar spine disability" was incurred in or otherwise related to his military service from July 1971 to March 1982.  In her addendum opinion, the examiner found that the Veteran's back pain was not related to his military service because the Veteran had a history of treatment for kidney stones in service; there were only three instances of treatment in service "that can be evaluated as [lower back pain]" in August 1971, October 1979, and December 1979," which were merely "acute episodes" without repeated follow-up; kidney colic is not related to the lumbar spine; and the Veteran's first post-service documentation of lower back pain was in 2000.  

Having reviewed the service treatment records cited by the November 2013 VA examiner, the Board finds that remand is needed for further clarification on the negative opinion given as the examiner essentially copied verbatim her opinion from the August 2012 VA examination report.  The Board finds that such opinion does not sufficiently explain why or how she determined that the Veteran's lower back pain was, apparently, more likely due to kidney stones but not a lumbar spine disability.  In support of her conclusion, the examiner explained that the Veteran's had suffered only three acute episodes of back pain, suggesting that his back pain is more likely due to kidney stones.  However, service treatment records appear to show that the Veteran never passed a kidney stone in service, and a May 2000 VA treatment record appears to be the first documentation of treatment for a kidney stone that was removed in 1999.  

Because the AOJ has not substantially complied with the remand directives of the Board's July 2013 remand, a remand is necessary to again attempt to obtain an addendum opinion, as directed below.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).

Additionally, the Board finds that an additional opinion is needed to determine whether the Veteran has a kidney or renal condition which may be related to service.  Such issue has been raised, but not addressed, by the examiner herself in the August 2012 VA examination when she queried, in response to documentation of the Veteran's continued complaints of low back pain after service, "the question arises was the veteran continuing to have kidney stones?"  The Board notes that VA treatment records show that Veteran has been diagnosed with a renal cyst in addition to renal stones.

TDIU

The record showed that the Veteran has been unemployed since October 2010 and that he has been in receipt of SSA disability benefits since October 2010, due to a primary diagnosis of disorders of the back (discogenic and a secondary diagnosis of disorders of muscle, ligament, and fascia.  Notably, SSA records include consideration of the Veteran's statements concerning and medical records showing complaints of and treatment for flat feet.  Although VA examinations for bilateral pes planus with callosities generally showed that this disability did not impact his ability to work, the Board nevertheless finds that the Veteran's SSA disability award raises the matter of his entitlement to a TDIU in the context of his claim for a higher rating, the claim for a TDIU is essentially a component of the claim for a higher rating.  See Rice, 22 Vet. App. at 447.

A review of the file reveals that the Veteran does not currently meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU may be granted on an extraschedular basis if the evidence establishes that a claimant is unable to secure and follow a substantially gainful occupation because of service-connected disability.  Thus, when adjudicating this claim, the AOJ should consider whether referral to the Director of the Compensation Service for extraschedular consideration is appropriate.

The Board also finds that TDIU is raised by the record based on his service-connected bilateral pes planus with callosities and by his nonservice-connected low back condition.  In this regard, the Veteran's claim of service connection for a disability manifested by low back pain is being remanded by the Board, which may affect his eligibility for a TDIU.  Should service connection for a disability manifested by low back pain be granted, such may affect whether the Veteran meets the requirements for a schedular TDIU, as well as whether he is unemployable due to service-connected disabilities.  See Parker v. Brown, 7 Vet. App. 116   (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Thus, the claim for TDIU should not be adjudicated until the claim for service connection for a disability manifested by low back pain has adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated from 1985 to May 2000 and from May 2015 to the present and associate them with either the Veteran's claims file.  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.  

2.  Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3.  Once all VA records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, request that the August 2012 and November 2013 VA examiner review the claims file, including this remand, and provide an addendum that addresses the following:

Lumbar Spine

(A)  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current lumbar spine disability was incurred in or is otherwise related to his military service from July 1971 to March 1982, including the treatment for low back pain shown in August 1971, October 1979, and December 1979?

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of a low back injury during service, the presence of low back pain at separation from service, and the lay evidence of continuity of symptomatology after service.  

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so. 

Renal Condition

(A)  Determine whether the Veteran has a current renal disability, including renal cyst and kidney stones.

(B)  If a current renal disability is found, determine whether it is as likely as not (i.e., 50 percent probability or greater) that any such disability had its onset during, or is otherwise related to the Veteran's military service from July 1971 to March 1982.

A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so. 

4.  After the above development has been completed, re-adjudicate first the claim for service connection service connection for a disability manifested by low back pain and then entitlement to a TDIU, including consideration of whether the requirements for referral to VA's Director of Compensation and Pension Service have been invoked under 38 C.F.R. §§ 3.321(b)(1) and 4.16(b).

5.  If the benefits sought on appeal remain denied, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


